internal_revenue_service national_office technical_advice_memorandum number release date third party contact none index uil no case mis no tam-123098-02 cc psi b8 director area division date taxpayer’s name taxpayer’s address taxpayer's identification no quarters involved date of conference none legend taxpayer issue is taxpayer a manufacturer with respect to certain monofilament fluorocarbon fishing line the line for purposes of the tax imposed by sec_4161 of the internal_revenue_code and therefore liable for this tax on its sales of the line conclusion taxpayer is not the manufacturer of the line for purposes of the tax imposed by sec_4161 and therefore is not liable for tax on its sales of the line facts taxpayer purchases the line on spools ranging in size from approximately yards to yards the line is specifically designed and manufactured for use as fishing line or leader line the line is not over pounds test taxpayer cuts the line and either puts the line on smaller spools or winds the line into coils the length of the line on spools and in coils varies from approximately yards to yards taxpayer then resells the line the line is very expensive compared to other fishing line and therefore is used as leader line even though the line can be used solely as fishing line a leader is an item of terminal tackle that is attached to the end of a fishing line and to which a hook or lure or any other item of terminal tackle is attached taxpayer has not paid a sec_4161 tax on its sales of the line the manufacturer that sells the line to taxpayer has paid a sec_4161 tax on its sales of the line law and analysis sec_4161 imposes a percent excise_tax on the sale of any article of sport_fishing_equipment by the manufacturer producer or importer sec_4162 provides that the term sport_fishing_equipment means fly fishing lines and other fishing lines not over pounds test sec_4162 provides that this term also means items of terminal tackle including leaders sec_48 c of the manufacturers and retailers excise_tax regulations provides that the tax imposed by sec_4161 is payable by the manufacturer producer or importer making the sale sec_48_0-2 provides that the term manufacturer includes a person who produces a taxable article from scrap salvage or junk material or from new or raw material by processing manipulating or changing the form of an article or by combining or assembling two or more articles the irs office that submitted this request determined that taxpayer is the manufacturer of the line the office argues that by cutting the line and putting it on smaller spools or by winding the line into coils smaller than that on which the line was purchased taxpayer engaged in a manufacturing process that made the line useable in sport fishing by changing its form taxpayer argues that it is not the manufacturer of the line because taxpayer is merely repackaging the line by cutting the line and putting it on smaller spools or by winding the line into smaller coils the length to which taxpayer cuts the line is based on a marketing analysis of pricing and consumption patterns of fishermen the irs considers changing the size of an article to constitute further manufacture in certain circumstances see for example revrul_76_478 1976_2_cb_338 and revrul_71_512 1971_2_cb_366 in these instances changing the size results in tailoring a generic product into a different product however in this instance the line was specifically designed and manufactured as fishing line or leader line at the time taxpayer purchased the line from the manufacturer the line had reached a stage of manufacture where its design was clearly established as that of fishing line or leader line the commercial and practical necessity of cutting the line into shorter lengths did not materially change the line’s intrinsic value form or intended use the line is fishing line used as fishing line leader line before and after taxpayer cuts the line therefore taxpayer’s cutting of the line does not constitute manufacture caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
